                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

OMAHA INTERLOCK, INC.,

                    Plaintiff,                                8:21CV8

       vs.
                                                      SHOW CAUSE ORDER
ALCOHOL DETECTION SYSTEMS
TECHNOLOGY,   LLC,  ALCOHOL
DETECTION SYSTEMS, LLC, and
CONSUMER SAFETY TECHNOLOGY,
LLC,

                    Defendants.



      This matter comes before the court after a review of the docket and pursuant
to NECivR. 41.2 which states in relevant part: “At any time, a case not being
prosecuted with reasonable diligence may be dismissed for lack of prosecution.”

      A summons was issued as to Defendant Alcohol Detection Systems, LLC
(“ADS”) on April 22, 2021 and returned executed on April 23, 2021. (Filing Nos. 35
and 36). Therefore the deadline for Defendant ADS to answer or otherwise
respond to the Complaint filed by Plaintiff Omaha Interlock, Inc. was May 14, 2021.
Defendant ADS has not, to date, filed an answer or other response, and no
explanation has been provided to the court regarding the failure to litigate the claim
against Defendant ADS. Plaintiff has a duty to prosecute the case.

       Accordingly, IT IS ORDERED Plaintiff shall have until August 5, 2021 to
show cause why the claims against Defendant Alcohol Detection Systems, LLC
should not be dismissed for want of prosecution. See NECivR. 41.2. The failure to
timely comply with this order may result in dismissal of those claims without further
notice.

      Dated this 15th day of July, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
